Honorable Owen Thomas Miller State Representative 602 Liberty Marked Tree, Arkansas  72365
Dear Representative Miller:
This is in response to your opinion request wherein you posed the following question:
   Are lands owned by Arkansas State University but leased to a private leaseholder and used for non-educational purposes exempt from ad valorem taxes?
The answer is no.  The specific property tax exemption for institutions of learning is set out in Ark. Stat. Ann. 84-206 (Repl. 1980) and includes only properties used as school buildings or for school purposes.
For a more in-depth analysis of the tax exempt status afforded properties owned by Arkansas Universities please find enclosed a copy of an Attorney General Opinion written to the Honorable W. A. "Dub" Arnold.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General David S. Mitchell.